Citation Nr: 0501482	
Decision Date: 01/19/05    Archive Date: 02/07/05

DOCKET NO.  03-02 782	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for bipolar disorder.

2.  Entitlement to service connection for obsessive-
compulsive disorder (OCD).

3.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Bush, Associate Counsel




INTRODUCTION

The veteran served on active duty from July 1997 to August 
1999.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2002 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Detroit, Michigan which denied the veteran's claims of 
entitlement to service connection for psychosis (claimed as 
bipolar disorder), personality disorder (claimed as attention 
deficit hyperactivity disorder), neurosis (claimed as OCD) 
and PTSD.  The veteran subsequently moved to Ohio; the 
Cleveland RO now has jurisdiction over the veteran's claims.

Procedural history

The veteran filed claims for bipolar disorder, attention 
deficit hyperactivity disorder (ADHD), obsessive-compulsive 
disorder (OCD) and post-traumatic stress disorder (PTSD) in 
November 2001.  The veteran's claims were denied in a July 
2002 rating decision, and he appealed all issues but 
entitlement to service connection for personality disorder 
(claimed as ADHD).  See Issues not on appeal, below.

In an August 2004 rating decision, the RO granted service 
connection for dysthymic disorder, although the veteran had 
not claimed such.  A September 2004 supplemental statement of 
the case (SSOC) stated: "if this grant of service connection 
for dysthymic disorder (an acquired nervous condition) 
satisfies the veteran's appeal, and he wishes to withdraw his 
appeal, he may do so by signing and returning the Appeal 
Status Election form."  The veteran did not do so, and 
therefore the claims listed above are still in appellate 
status.  This is further evidenced by the submission by the 
veteran's representative in December 2004 that acknowledges 
the August 2004 grant of service connection for dysthymic 
disorder but presents further argument as to the three issues 
which are presently on appeal.



Issues not on appeal

As noted above, the veteran's claims of entitlement to 
service connection for bipolar disorder, attention deficit 
hyperactivity disorder (ADHD), obsessive-compulsive disorder 
(OCD) and post-traumatic stress disorder (PTSD) were denied 
by the RO in a July 2002 rating decision.  The veteran filed 
a timely appeal in January 2003.  In his substantive appeal 
(VA Form 9), he noted that he wanted to "withdraw the claim 
for service connection for personality disorder [ADHD]."  
Thus, that issue is no longer in appellate status.  See 
38 C.F.R. § 20.204.

As noted above, the veteran was granted service connection 
for dysthymic disorder in an August 2004 rating decision.  To 
the Board's knowledge, the veteran has not disagreed with 
this decision and it is therefore not in appellate status.  
See Archbold v. Brown, 9 Vet. App. 124, 130 (1996) [pursuant 
to 38 U.S.C.A. § 7105(a), the filing of a notice of 
disagreement initiates appellate review in the VA 
administrative adjudication process, and the request for 
appellate review is completed by the claimant's filing of a 
substantive appeal after a statement of the case is issued by 
VA].


FINDINGS OF FACT

1.  Competent medical evidence does not support a finding 
that bipolar disorder currently exists.

2.  Competent medical evidence does not support a finding 
that OCD currently exists.

3.  Competent medical evidence does not support a finding 
that PTSD currently exists.




CONCLUSIONS OF LAW

1.  Bipolar disorder was not incurred in or aggravated by the 
veteran's military service.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.303 (2004).

2.  Obsessive-compulsive disorder was not incurred in or 
aggravated by the veteran's military service.  38 U.S.C.A. 
§ 1110 (West 2002); 38 C.F.R. § 3.303 (2004).

3.  Post-traumatic stress disorder was not incurred in or 
aggravated by active service.  38 U.S.C.A. §1110 (West 2002); 
38 C.F.R. §§ 3.303, 3.304 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking entitlement to service connection for 
bipolar disorder, OCD and PTSD.  

In the interest of clarity, the Board will review the 
applicable law and regulations, briefly describe the factual 
background of this case, and then proceed to analyze the 
claims and render a decision.

The Veterans Claims Assistance Act 

The Board has given consideration to the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (VCAA) [codified as amended at 38 U.S.C.A. §§  5102, 
5103, 5103A, 5107].  The VCAA eliminated the former statutory 
requirement that claims be well grounded.  Cf. 38 U.S.C.A. § 
5107(a) (West 1991).  The VCAA includes an enhanced duty on 
the part of VA to notify a claimant as to the information and 
evidence necessary to substantiate claims for VA benefits.  
The VCAA also redefines the obligations of VA with respect to 
its statutory duty to assist claimants in the development of 
their claims.  
See 38 U.S.C.A. §§ 5103, 5103A (West 2002).  Regulations 
implementing the VCAA have been enacted.  See 66 Fed. Reg. 
45,630 (Aug. 29, 2001) [codified as amended at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, and 3.326(a)].  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Except for 
provisions pertaining to claims to reopen based upon the 
submission of new and material evidence, which are not at 
issue here, the implementing regulations are also effective 
November 9, 2000.  The VCAA is accordingly applicable to this 
case.  See Holliday v. Principi, 14 Vet. App. 280 (2000) [the 
Board must make a determination as to the applicability of 
the various provisions of the VCAA to a particular claim].  

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of these issues have proceeded in 
accordance with the provisions of the law and regulations.

The VCAA alters the legal landscape in three distinct ways:  
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.  

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2004).  In 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the United 
States Court of Appeals for Veterans Claims stated that "a 
veteran need only demonstrate that there is an 'approximate 
balance of positive and negative evidence' in order to 
prevail."  To deny a claim on its merits, the preponderance 
of the evidence must be against the claim.  Alemany v. Brown, 
9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 
54.

Notice 

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claims.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See 38 U.S.C.A. § 5103 (West 2002); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) [a letter 
from VA to an appellant describing evidence potentially 
helpful to the appellant but not mentioning who is 
responsible for obtaining such evidence did not meet the 
standard erected by the VCAA].

To comply with the aforementioned VCAA requirements, the RO 
must satisfy the following four requirements.  

First, the RO must inform the claimant of the information and 
evidence not of record that is necessary to substantiate the 
claims.  See 38 U.S.C.A. § 5103 (West 2002); 38 CFR § 
3.159(b)(1) (2004).  The Board observes that the veteran was 
notified by the November 2002 statement of the case (SOC) of 
the pertinent law and regulations, of the need to submit 
additional evidence on his claims, and of the particular 
deficiencies in the evidence with respect to his claims. 

More significantly, a letter was sent to the veteran in April 
2002 which was specifically intended to address the 
requirements of the VCAA.  That letter detailed the evidence 
needed to substantiate his claims for service connection, 
emphasizing the veteran needed medical evidence of current 
disabilities and a nexus to service.  In regards to the 
veteran's PTSD claim, the April 2002 VCAA letter, besides 
asking for evidence a current diagnosis of PTSD, explained 
that the RO needed "details about the stressful things that 
happened to you in service that you feel caused your PTSD."  
It asked the veteran to fill out the enclosed PTSD 
questionnaire for each stressful event and to give as much 
information as possible.  Thus, the letter, along with the 
November 2002 SOC, not only notified the veteran of the 
evidence already of record, but also notified him 
specifically of the additional evidence that was needed in 
his case.

In short, based on the above record, the Board concludes that 
the veteran has been amply and correctly informed of what is 
required of him and of VA in connection with his claims.

Second, the RO must inform the claimant of the information 
and evidence the VA will seek to provide.  See 38 U.S.C.A. § 
5103 (West 2002); 38 CFR § 3.159(b)(1) (2004).  In the April 
2002 letter, the RO informed the veteran that it had received 
his service medical records.  The letter noted that the RO 
would make reasonable efforts to help the veteran get 
evidence support his claim, like "medical records, 
employment records, or records from other Federal agencies," 
but that he must provide enough information about these 
records so that they could be requested on his behalf.  The 
RO also advised him that a VA medical examination would be 
provided if it was necessary to make a decision in his 
claims.  

Third, the RO must inform the claimant of the information and 
evidence the claimant is expected to provide.  See 38 
U.S.C.A. § 5103 (West 2002); 38 CFR § 3.159(b)(1) (2004).  
The April 2002 letter informed him that he could provide the 
RO with copies of any private treatment records he had in his 
possession.

Finally, the RO must request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claims.  See 38 U.S.C.A. § 5103 (West 2002); 38 CFR § 
3.159(b)(1) (2004).  The April 2002 letter asked the veteran 
to "tell us about any additional evidence that you want us 
to try to get for you."  The Board believes that this 
request substantially complies with the requirements of 
38 C.F.R. § 3.159(b) in that it informed the veteran that he 
could submit or identify evidence other than what was 
specifically requested by the RO.

The Board finds that the April 2002 letter properly notified 
the veteran of the information, and medical or lay evidence, 
not previously provided to VA that is necessary to 
substantiate the claims, and they properly indicated which 
portion of that information and evidence is to be provided by 
the veteran and which portion VA would attempt to obtain on 
behalf of the veteran.  The Board notes that, even though the 
April 2002 letter requested a response within 60 days, it 
also expressly notified the veteran that he had one year to 
submit the requested information and/or evidence, in 
compliance with 38 U.S.C.A. § 5103(b) [evidence must be 
received by the Secretary within one year from the date 
notice is sent].  The one year period has since elapsed.

The Board notes that the fact that the veteran's claims were 
adjudicated by the RO in July 2002, prior to the expiration 
of the one-year period following the April 2002 notification 
to the veteran of the evidence necessary to substantiate his 
claims, does not render the RO's notice invalid or 
inadequate.  The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 107, 117 Stat. 2651, ___ (Dec. 16, 2003) [to be 
codified at 38 U.S.C. §  ____], made effective from November 
9, 2000, specifically addresses this matter and provides that 
nothing in paragraph (1) of 38 U.S.C.A. § 5103 shall be 
construed to prohibit VA from making a decision on claims 
before the expiration of the one-year period referred to in 
that subsection.

One final comment regarding notice is in order.  A review of 
the record reveals that the veteran was provided notice of 
the VCAA in April 2002, prior to the initial adjudication of 
this claim by rating decision in July 2002.  Therefore, there 
is no prejudice to the veteran in proceeding to consider the 
claims on the merits. 
See Bernard v. Brown, 4 Vet. App. 384 (1993).

Based on this procedural history, the Board finds that the 
veteran was notified properly of his statutory rights.

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate claims for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claims.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claims.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claims.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2004).   

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claims, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating them.  
In particular, the RO has obtained the veteran's service 
medical records and VA treatment records.  The veteran was 
provided VA medical examinations in July 2002 and July 2004, 
the results of which will be referred to below.  

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of the 
claims has been consistent with the provisions of the VCAA.  

The veteran has been accorded appropriate opportunity to 
present evidence and argument in support of his claims.  See 
38 C.F.R. § 3.103 (2004).  Neither the veteran or his 
representative has indicated the existence of any other 
evidence that is relevant to his appeal.  

Accordingly, the Board will proceed to a decision on the 
merits as to the issues on appeal.




	(CONTINUED ON NEXT PAGE)





1.  Entitlement to service connection for bipolar disorder.

2.  Entitlement to service connection for obsessive-
compulsive disorder.

Pertinent law and regulations 

Service connection

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.303 (2004).  

Service connection for psychosis may be presumed if such 
disability is manifested to a degree of 10 percent within one 
year from the date of separation from a period of qualifying 
active service lasting 90 or more days.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2004).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.  
See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Personality disorders are deemed to be congenital or 
developmental abnormalities and are not considered to be 
disabilities for the purposes of service connection. See 38 
C.F.R. §§ 3.303(c), 4.9, 4.127 (2004); see also Winn v. 
Brown, 8 Vet. App. 510, 516 (1996), and cases cited therein.

The law and regulations provide that compensation shall not 
be paid if disability was the result of the person's own 
willful misconduct or abuse of alcohol or drugs. See 38 
U.S.C.A. §§ 105, 1110 (West 2002); 38 C.F.R. §§ 3.1(n), 
3.301(c) (2004). 

Factual background

As indicated above, the veteran served on active duty from 
July 1997 to August 1999.  His DD Form 214 indicates that he 
did not receive any decorations or awards indicative of 
combat.

Service medical records show that the veteran presented to a 
mental health treatment facility in May 1999 complaining of 
depression and difficulty sleeping.  The physician's 
assessment was major depressive episode, rule out dysthymia.  
A June 1999 record noted a diagnosis of dysthymia, 
depression.  There is no separation examination of record.

VA outpatient treatment records are dated beginning in 
December 1999 (approximately four months after the veteran 
left service.  These records contain impressions of 
depression, ADHD, alcohol abuse, polysubstance abuse, 
borderline personality disorder and bulimia nervosa.  A few 
of the records noted a "history of diagnosis of bipolar II" 
and a "history of diagnosis of obsessive-compulsive 
disorder", although no such diagnoses appear in the record.   
Several reports indicated "rule out obsessive-compulsive 
disorder."  In January 2002, the veteran reported to a VA 
psychiatrist that he had a history of diagnoses of 
"borderline personality disorder, bipolar II, ADHD, OCD and 
PTSD."

The veteran filed his claim of entitlement to service 
connection for various psychiatric disabilities in November 
2001.  He presented for a VA psychological examination in 
July 2002, where he was diagnosed with ADHD, obsessive-
compulsive traits, alcohol dependence in partial sustained 
remission and polysubstance dependence in full sustained 
remission.

In a July 2002 rating decision, the RO denied the veteran's 
claim of entitlement to service connection for personality 
disorder (claimed as ADHD), noting that it was a congenital 
or developmental defect which is unrelated to military 
service and therefore not subject to service connection.  As 
was noted in the Introduction, the veteran withdrew his 
appeal of entitlement to personality disorder in his 
substantive appeal (VA Form 9) dated in January 2003.  See 
38 C.F.R. § 20.204 (2003).

Entitlement to service connection for psychosis (claimed as 
bipolar disorder), neurosis (claimed as OCD) and PTSD were 
denied on the basis that there was no evidence that these 
claimed conditions existed.  As has been described in the 
Introduction, the veteran perfected an appeal as to those 
issues.  

The veteran presented for a second VA psychological 
examination in July 2004.  The examiner took a complete 
history, reviewed the evidence in the veteran's claims 
folder, including previous diagnoses, and performed a mental 
status examination.  A diagnosis of dysthymic disorder was 
made.  The examiner stated that the veteran "had multiple 
diagnoses in the past, with only traits of those diagnostic 
etiologies currently . . . It appears that the veteran has 
had longstanding mood dysregulation [sic], suggestive of 
depression, now more currently and more accurately described 
as dysthymic disorder."

Based on the VA examination findings, the RO inferred a claim 
for entitlement to service connection for dysthymic disorder 
and granted service connection for such in an August 2004 
rating decision.  The veteran has not indicated satisfaction 
with that decision insofar as it granted service connection 
for a psychiatric disability.  The appeal as to the denial of 
service connection for the three claimed disabilities listed 
above continued.

Analysis

The veteran filed a claim of entitlement to service 
connection for various psychiatric disabilities.  As 
discussed immediately above, service connection has been 
granted for dysthymic disorder, although that was not 
specifically claimed.  During the course of this appeal the 
veteran withdrew the claim of entitlement to service 
connection for ADHD.  He has never claimed entitlement to 
service connection for alcohol and drug abuse, and in any 
event as explained in the law and regulations section above 
service connection may not be granted therefor as a matter of 
law.

Remaining are claims of entitlement to service connection for 
bipolar disorder, OCD and PTSD.  Because the regulations 
pertaining to PTSD differ somewhat from those governing 
service connection in general, the Board will discuss that 
issue separately.  However, as will be made clear below, the 
three claims are being denied essentially on the same basis, 
namely that the claimed psychiatric disorders do not in fact 
currently exist. 

In particular, the Board observes that there was some 
confusion because a variety of diagnoses were suggested in 
the years immediately after the veteran left military 
service.  To some degree, the varying diagnoses were 
reflective of the veteran's chaotic personal situation, 
marked by homelessness, suicide attempts/gestures and 
polysubstance abuse.  The July 2004 VA examination served in 
large measure to clarify the clinical picture. 

To reiterate, in order to establish service connection for 
the claimed disorder, there must be (1) medical evidence of a 
current disability; (2) evidence of the in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between (1) and (2).  See Hickson, supra.

With respect to Hickson element (1), current disability, VA 
outpatient treatment records include references to a 
"history of diagnosis of bipolar II" and a "history of 
diagnosis of OCD."  However, there is no evidence of record 
of such diagnoses.
It appears that this information emanated from the veteran 
himself.  As such, it is not competent medical evidence.  See 
Swann v. Brown, 5 Vet. App. 229, 233 (1993) [generally 
observing that a medical opinion premised upon an 
unsubstantiated account is of no probative value, and does 
not serve to verify the occurrences described]; Reonal v. 
Brown, 5 Vet. App. 458, 461 (1993) [the Board is not bound to 
accept a physician's opinion when it is based exclusively on 
the recitations of a claimant].   See also  Sanchez-Benitez 
v. West, 13 Vet. App. 282 (1999) [service connection may not 
be granted for a diagnosis of a disability by history].  

Furthermore, the July 2004 VA examiner took the VA outpatient 
records into account when he stated that the veteran "had 
multiple diagnoses in the past, with only traits of those 
diagnostic etiologies currently."  The VA examiner's 
diagnosis of dysthymic disorder accounts for the veteran's 
current symptomatology, which appears to principally involve 
depression.    

To the extent that the veteran himself is attempting to 
provide medical evidence concerning the existence of bipolar 
disorder and OCD, (as in his January 2002 report to a VA 
psychiatrist that he had a history of diagnoses of the 
claimed disabilities), it is now well established that an 
opinion of a person without medical training or experience on 
medical matters such as diagnosis and etiology is entitled to 
no weight of probative value.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494-5 (1992); see also 38 C.F.R. § 3.159 
(a)(1) [competent medical evidence means evidence provided by 
a person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or 
opinions].

As discussed in the law and regulations section above, it is 
now well-settled that in order to be considered for service 
connection, a claimant must first have a disability.  See 
Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); Gilpin v. 
Brown, 155 F.3d 1353 (Fed. Cir. 1998) [service connection may 
not be granted unless a current disability exists].  In the 
absence of competent medical diagnoses of bipolar disorder or 
OCD, service connection may not be granted.  Hickson element 
(1) has not been met, and the veteran's claims fail on that 
basis alone.

For the sake of completeness, the Board will address the 
remaining two Hickson elements.

With respect to Hickson element (2), in-service incurrence of 
a disease or injury, the service medical records do not show 
treatment for bipolar disorder or OCD.  The only in-service 
complaints were for symptoms of depression, which has already 
been compensated in the veteran's grant of service connection 
for dysthymic disorder.  There is also no evidence of 
psychosis within the one year presumptive period after 
service.  Hickson element (2) has therefore not been met.  

With respect to Hickson element (3), medical nexus, no 
competent medical nexus exists.  That is, no health care 
provider has attributed bipolar disorder or OCD to the 
veteran's military service.  It is clear that in the absence 
of a current diagnosis of bipolar disorder or OCD, a medical 
nexus opinion would be an impossibility.  
Cf. Charles v. Principi, 16 Vet. App. 370, 374 (2002).

To the extent that the veteran himself is attempting to 
provide a nexus between his claimed disabilities and his 
military service, his statements are not probative of a nexus 
between the conditions and military service.  See Espiritu, 
supra; see also Voerth v. West, 13 Vet. App. 117, 119 (1999) 
[unsupported by medical evidence, a claimant's personal 
belief, no matter how sincere, is not probative of a nexus to 
service].

Conclusion

In the absence of any of the required Hickson elements, the 
Board concludes that a preponderance of the evidence is 
against the claims of entitlement to service connection for 
bipolar disorder and OCD.  The benefits sought on appeal are 
accordingly denied.

3.  Entitlement to service connection for post traumatic 
stress disorder (PTSD).

Pertinent laws and regulations

The law and regulations generally pertaining to service 
connection have been set forth above and will not be 
repeated.

Service connection - PTSD	

Service connection for PTSD requires medical evidence 
establishing a diagnosis of the condition, credible 
supporting evidence that the claimed in-service stressors 
actually occurred, and a link, established by medical 
evidence, between the current symptomatology and the claimed 
in-service stressors.  38 C.F.R. § 3.304(f) (2004). 
With regard to the second PTSD criterion, the evidence 
necessary to establish that the claimed stressor actually 
occurred varies depending on whether it can be determined 
that the veteran "engaged in combat with the enemy."  
38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 3.304(d) 
(2004).

If it is determined through military citation or other 
supportive evidence that a veteran engaged in combat with the 
enemy, and the claimed stressors are related to combat, the 
veteran's lay testimony regarding the reported stressors must 
be accepted as conclusive evidence as to their actual 
occurrence and no further development or corroborative 
evidence will be necessary.  Service department evidence that 
veteran engaged in combat or that the veteran was awarded the 
Purple Heart, Combat Infantryman Badge, or similar combat 
citation will be accepted, in the absence of evidence to the 
contrary, as conclusive evidence of the claimed in-service 
stressor.  38 C.F.R. § 3.304(f).

Where a determination is made that the veteran did not 
"engage in combat with the enemy," or the claimed stressor is 
not related to combat, the veteran's lay testimony alone will 
not be enough to establish the occurrence of the alleged 
stressor. 
See Moreau v. Brown, 9 Vet. App. 389, 395 (1996); Dizoglio v. 
Brown, 9 Vet. App. 163, 166 (1996).  In such cases, the 
record must contain service records or other credible 
evidence that supports and does not contradict the veteran's 
testimony. Doran v. Brown, 6 Vet. App. 283, 289 (1994).  
Moreover, a medical opinion diagnosing PTSD does not suffice 
to verify the occurrence of the claimed in-service stressors.  
See Moreau, 9 Vet. App. at 395-396 (1996); Cohen v. Brown, 10 
Vet. App. 128, 42 (1997).

Analysis

As discussed above, 38 C.F.R. § 3.304(f) sets forth the three 
elements required to establish service connection for PTSD.  
The record must show: (1) a current medical diagnosis of 
PTSD; (2) medical evidence of a causal nexus between PTSD and 
the claimed in-service stressor; and (3) credible supporting 
evidence that the claimed in-service stressor actually 
occurred.

With respect to element (1), there is no competent medical 
diagnosis of PTSD in the record.  

The veteran himself reported a history of PTSD in a January 
2002 VA outpatient treatment record.  As noted above, the 
presence of such a self report in a medical treatment record 
does not service to turn it into competent medical evidence.
See Swann and Reonal, both supra; see also Godfrey v. Brown, 
8 Vet. App. 113, 121 (1995) [a medical opinion that is based 
on the veteran's recitation of medical history, and 
unsupported by clinical findings, is not probative].
 
Therefore, element (1) of 38 C.F.R. § 3.304(f) has not been 
satisfied, and the claim fails on that basis alone.

With respect to element (3), there is no record of an in-
service stressor.  The veteran's DD 214 does not indicate 
that he received any decorations or awards indicative of 
combat.  Therefore, the veteran's statements regarding in-
service stressors must be corroborated by credible supporting 
evidence that the in-service stressor actually occurred.  In 
this case, however, the veteran did not complete his PTSD 
questionnaire, nor has he offered any evidence of an in-
service stressor in any of his correspondence with the RO.  
Therefore, element (3) of 38 C.F.R. § 3.304(f) has not been 
satisfied.

With respect to element (2), medical nexus, no competent 
medical nexus exists.  That is, no health care provider has 
attributed PTSD to an in-service stressor.  It is clear that 
in the absence of an in-service stressor and a current 
diagnosis of PTSD, a medical nexus opinion would be an 
impossibility.  Cf. Charles, supra.  Therefore, element (2) 
of 38 C.F.R. § 3.304(f) also has not been satisfied.

Conclusion

In the absence of any of the required elements under 38 
C.F.R. § 3.304(f), the Board concludes that a preponderance 
of the evidence is against the veteran's claim of entitlement 
to service connection for PTSD.  The benefit sought on appeal 
is accordingly denied.


ORDER

Entitlement to service connection for bipolar disorder is 
denied.

Entitlement to service connection for obsessive-compulsive 
disorder is denied.

Entitlement to service connection for post-traumatic stress 
disorder is denied.



	                        
____________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


